DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Remarks
This action is in response to Patent Board Decision issued on 04/30/2021.
Claims 1-5, 7-8, 10-12, 14-15, 17-20 and 23-25 were appealed under 35 U.S.C § 134(a) from the non-final rejection.
Claims 6, 9, 13, 16, 21 and 22 have been canceled via previous amendment.
The Patent Board has reversed rejection of claims 1-5, 7-8, 10-12, 14-15, 17-20, 23, 24 and 25.
IDSs, filed after non-final rejection, have been considered and the cited references have been considered except where lined through.  Foreign references without English translations and concise explanation have not been considered. 

Response to the Patent Board Decision
Claims 1-5, 7-8, 10-12, 14-15, 17-20 and 23-25 are allowed.  

REASONS FOR ALLOWANCE
Claims 1-5, 7-8, 10-12, 14-15, 17-20 and 23-25 are allowed over the prior arts of record for the reasons discussed in the Patent Board Decision issued on 04/30/2021.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hiren Patel whose telephone number is (571) 270-3366.  The examiner can normally be reached on Monday to Friday 9:30 AM to 6:00 PM.		
If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, Emerson Puente, can be reached at the following telephone number: (571) 272-3652. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/HIREN P PATEL/Primary Examiner, Art Unit 2196